Michigan Supreme Court
                                                                                           Lansing, Michigan

                                                                    Chief Justice:       Justices:



Syllabus                                                            Robert P. Young, Jr. Michael F. Cavanagh
                                                                                         Marilyn Kelly
                                                                                         Stephen J. Markman
                                                                                         Diane M. Hathaway
                                                                                         Mary Beth Kelly
                                                                                         Brian K. Zahra
This syllabus constitutes no part of the opinion of the Court but has been               Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                 John O. Juroszek

                                            McCAHAN v BRENNAN

       Docket No. 142765. Argued March 6, 2012. Decided August 20, 2012.

               Christina McCahan was injured in an automobile accident on the campus of the
       University of Michigan on December 12, 2007. The other driver, Samuel K. Brennan, was
       driving a car owned by the university and was on university business at the time. On May 7,
       2008, McCahan’s counsel sent a letter to the university indicating that counsel intended to
       represent McCahan in a lawsuit concerning the accident. On October 31, 2008, McCahan filed
       in the Court of Claims a notice of intent to file a claim. After McCahan brought the action
       against Brennan and the University of Michigan Regents in the Court of Claims, the university
       sought summary disposition on the basis that the notice of intent had not been filed within the
       six-month period provided in MCL 600.6431(3). The court, Archie C. Brown, J., agreed with
       the university and granted summary disposition in its favor. McCahan appealed. The Court of
       Appeals, SAWYER, P.J., and SAAD, J. (FITZGERALD, J., dissenting), affirmed. 291 Mich App 430
       (2011). McCahan sought leave to appeal. The Supreme Court ordered and heard oral argument
       on whether to grant the application for leave to appeal or take other peremptory action. 489
       Mich 985 (2011).

             In an opinion by Chief Justice YOUNG, joined by Justices MARKMAN, MARY BETH
       KELLY, and ZAHRA, the Supreme Court held:

               Statutory notice requirements must be interpreted and enforced as plainly written, and
       courts may not engraft a requirement of actual prejudice onto a statutory notice requirement as a
       condition to enforcement of the statute or otherwise reduce the obligation to comply fully with
       statutory notice requirements.

               1. MCL 600.6431(1) prohibits claims against the state unless the claimant files with the
       Clerk of the Court of Claims within one year after the claim accrued either a specific statutory
       notice of intent to file a claim or the claim itself. MCL 600.6431(3), however, requires any
       person who wishes to bring an action against a state entity for personal injury or property
       damage to file with the Clerk of the Court of Claims either the specific statutory notice of intent
       to pursue a claim or the claim itself within six months of the incident giving rise to the cause of
       action. Statutes must be read reasonably and in context. MCL 600.6431(1) sets forth the general
       notice required for a party to bring a lawsuit against the state, while MCL 600.6431(3) sets forth
       a special timing requirement applicable to a subset of those cases. The general requirements of
MCL 600.6431(1) apply to MCL 600.6431(3) except when modified by the specific provisions
of MCL 600.6431(3). Accordingly, the prohibition on maintaining a claim against the state
contained in MCL 600.6431(1) if the notice requirements are not met applies to the subset of
cases described in MCL 600.6431(3) involving personal injury or property damage.

        2. Rowland v Washtenaw Co Rd Comm, 477 Mich 197 (2007), held that, it being the sole
province of the Legislature to determine whether and on what terms the state may be sued, the
judiciary has no authority to restrict or amend those terms. When the Legislature specifically
qualifies the ability to bring a claim against the state or its subdivisions on a plaintiff’s meeting
certain requirements that the plaintiff fails to meet, no saving construction—such as requiring a
defendant to prove actual prejudice—is allowed. This holding was not limited to cases involving
the highway exception to governmental immunity, which was at issue in that case. Rather, it
applies to similar statutory notice or filing provisions, including the one that was at issue in this
case. McCahan’s failure to timely file the required notice in the Court of Claims barred her
action regardless of whether the university otherwise received information regarding plaintiff’s
apparent intent to pursue a claim.

       Affirmed.

        Justice MARILYN KELLY, joined by Justice CAVANAGH and by Justice HATHAWAY
(except for the part entitled “Response to the Majority”), dissenting, would have reversed the
judgment of the Court of Appeals, set aside the grant of summary disposition, and remanded the
case to the trial court for further proceedings. In Rowland, the Court acted improperly by
toppling decades of settled caselaw, holding that those cases had improperly read a requirement
of actual prejudice into statutory notice provisions. Preventing actual prejudice to a defendant as
the result of a lack of notice is the primary legitimate purpose of statutory notice provisions.
Consequently, a suit should be dismissed for late notice only when a defendant was prejudiced
by a plaintiff’s noncompliance with a statutory notice provision. In this case, the university was
not prejudiced because McCahan substantially complied with the requirement and the university
was actually aware within six months of the accident that McCahan had retained counsel to
pursue a lawsuit against it.




                                     ©2012 State of Michigan
                                                                           Michigan Supreme Court
                                                                                 Lansing, Michigan
                                                     Chief Justice:          Justices:



Opinion                                              Robert P. Young, Jr. Michael F. Cavanagh
                                                                          Marilyn Kelly
                                                                          Stephen J. Markman
                                                                          Diane M. Hathaway
                                                                          Mary Beth Kelly
                                                                          Brian K. Zahra

                                                                 FILED AUGUST 20, 2012

                             STATE OF MICHIGAN

                                      SUPREME COURT


 CHRISTINA McCAHAN,

               Plaintiff-Appellant,

 v                                                            No. 142765

 SAMUEL KELLY BRENNAN,

               Defendant,

 and

 UNIVERSITY OF MICHIGAN REGENTS,

               Defendant-Appellee.



 BEFORE THE ENTIRE BENCH

 YOUNG, C.J.

         In Rowland v Washtenaw County Road Commission,1 this Court held that, it being

 the sole province of the Legislature to determine whether and on what terms the state

 1
     Rowland v Washtenaw Co Rd Comm, 477 Mich 197; 731 NW2d 41 (2007).
may be sued, the judiciary has no authority to restrict or amend those terms. We take this

opportunity to reaffirm and apply this fundamental principle articulated in Rowland to the

interpretation of MCL 600.6431, the notice provision of the Court of Claims Act at issue

in this case.

       The Court of Appeals correctly determined that when the Legislature conditions

the ability to pursue a claim against the state on a plaintiff’s having filed specific

statutory notice, the courts may not engraft an “actual prejudice” component onto the

statute as a precondition to enforcing the legislative prohibition. We reiterate the core

holding of Rowland that such statutory notice requirements must be interpreted and

enforced as plainly written and that no judicially created saving construction is permitted

to avoid a clear statutory mandate. We further clarify that Rowland applies to all such

statutory notice or filing provisions, including the one at issue in this case.

                        I. FACTS AND PROCEDURAL HISTORY

       Plaintiff, Christina McCahan, was injured in an automobile accident on December

12, 2007.       The collision involved a student who was driving a car owned by the

University of Michigan. Plaintiff sought to recover damages from the university for her

injuries. MCL 600.6431 requires any person who wishes to bring an action against state

entities for personal injury or property damage to file with the Clerk of the Court of

Claims either a specific statutory notice of intent to pursue a claim or the claim itself

within six months of the incident giving rise to the cause of action. MCL 600.6431

provides:




                                               2
               (1) No claim may be maintained against the state unless the
        claimant, within 1 year after such claim has accrued, files in the office of
        the clerk of the court of claims either a written claim or a written notice of
        intention to file a claim against the state or any of its departments,
        commissions, boards, institutions, arms or agencies, stating the time when
        and the place where such claim arose and in detail the nature of the same
        and of the items of damage alleged or claimed to have been sustained,
        which claim or notice shall be signed and verified by the claimant before an
        officer authorized to administer oaths.

                                            * * *

                (3) In all actions for property damage or personal injuries, claimant
        shall file with the clerk of the court of claims a notice of intention to file a
        claim or the claim itself within 6 months following the happening of the
        event giving rise to the cause of action.[2]

        Plaintiff did not file a verified notice of intent to file a claim with the Clerk of the

Court of Claims within six months after the accident. However, plaintiff and her counsel

undertook numerous efforts to inform the university’s legal office of her intent to seek

recovery against the university. These actions included plaintiff’s counsel’s sending a

letter to the university’s legal office, plaintiff and her counsel meeting with and providing

all then available documentation relating to the accident to the university’s senior claims

representative by the six-month deadline of June 12, 2008, and plaintiff’s continuing to

provide further information to the representative thereafter. On October 31, 2008, more

than 10 months after the accident, plaintiff filed with the Clerk of the Court of Claims a

notice of intent to bring suit against the university. Plaintiff filed her action against the

university in the Court of Claims on December 5, 2008.


2
    MCL 600.6431 (emphasis added).



                                               3
        The university subsequently moved for summary disposition, contending that

plaintiff’s failure to file notice of intent to file a claim or the claim itself within the six-

month deadline required dismissal of her claim. The Court of Claims agreed, ruling that

the six-month deadline of MCL 600.6431(3) is a modification of the requirements

provided in MCL 600.6431(1) and thus the prohibition against maintaining a claim from

subsection (1) applied because plaintiff had not filed her claim or notice of her intent to

file a claim within six months. The court further ruled that plaintiff’s arguments that she

had substantially complied with the statute and that defendant suffered no prejudice as a

result of any defects in notice failed in light of the specific language of the statute

requiring the filing within six months after the accident in order to maintain the claim.

        On appeal, the Court of Appeals affirmed in a split decision.3 The Court of

Appeals majority held that the filing of notice with the Court of Claims is a mandatory

statutory requirement.     Then, relying on the principles articulated in Rowland, the

majority rejected plaintiff’s argument that substantial compliance or the absence of

prejudice to defendant could save plaintiff’s claim.4 The Court of Appeals dissent would




3
    McCahan v Brennan, 291 Mich App 430; 804 NW2d 906 (2011).
4
  Id. at 434-436. The Court specifically noted that “the Michigan Supreme Court
overturned several cases that had required the state to show actual prejudice when a
plaintiff failed to comply with a statutory filing requirement.” Id. at 434.



                                               4
have held that the university’s actual knowledge of plaintiff’s intent to file a claim

sufficed to satisfy the statutory notice requirement of MCL 600.6431.5

          We ordered argument on plaintiff’s application for leave to appeal6 and now

affirm.

                               II. STANDARD OF REVIEW

          This Court reviews de novo a lower court’s decision to grant summary disposition

to a party.7 Further, whether MCL 600.6431 requires dismissal of a plaintiff’s claim for

failure to provide the designated notice raises questions of statutory interpretation, which

we likewise review de novo.8 Our primary objective when interpreting a statute is to

discern the Legislature’s intent. “This task begins by examining the language of the

statute itself.    The words of a statute provide ‘the most reliable evidence of its




5
 Id. at 438 (FITZGERALD, J., dissenting). The dissent would have held that Rowland did
not reach the facts of this case because it did not construe the particular statute at issue
here, MCL 600.6431. Instead, the dissent would have applied the holding of May v Dep’t
of Natural Resources, 140 Mich App 730; 365 NW2d 192 (1985), which requires a
showing of actual prejudice before enforcing a mandate that a claim may not be
maintained for failure of statutorily required notice. See McCahan, 291 Mich App at
437-438 (FITZGERALD, J., dissenting), quoting and adopting the reasoning of Chief Judge
MURPHY’s dissenting opinion in Prop & Cas Ins Co of the Hartford v Dep’t of Transp,
unpublished opinion per curiam of the Court of Appeals, issued April 22, 2010 (Docket
No. 285749) (MURPHY, C.J., dissenting).
6
    McCahan v Brennan, 489 Mich 985 (2011).
7
    Maiden v Rozwood, 461 Mich 109, 118; 597 NW2d 817 (1999).
8
    McClements v Ford Motor Co, 473 Mich 373, 380; 702 NW2d 166 (2005).


                                              5
intent . . . .’”9 When the Legislature has clearly expressed its intent in the language of the

statute, no further construction is required or permitted.10

                                        III. ANALYSIS

         Generally, governmental agencies in Michigan are statutorily immune from tort

liability.11 However, because the government may voluntarily subject itself to liability, it

may also place conditions or limitations on the liability imposed.12 One such condition

on the right to sue the state is the notice provision of the Court of Claims Act, MCL

600.6431, which provides in full:

                (1) No claim may be maintained against the state unless the
         claimant, within 1 year after such claim has accrued, files in the office of
         the clerk of the court of claims either a written claim or a written notice of
         intention to file a claim against the state or any of its departments,
         commissions, boards, institutions, arms or agencies, stating the time when
         and the place where such claim arose and in detail the nature of the same
         and of the items of damage alleged or claimed to have been sustained,
         which claim or notice shall be signed and verified by the claimant before an
         officer authorized to administer oaths.

                (2) Such claim or notice shall designate any department,
         commission, board, institution, arm or agency of the state involved in
         connection with such claim, and a copy of such claim or notice shall be
         furnished to the clerk at the time of the filing of the original for transmittal

9
 Sun Valley Foods Co v Ward, 460 Mich 230, 236; 596 NW2d 119 (1999), quoting
United States v Turkette, 452 US 576, 593; 101 S Ct 2524; 69 L Ed 2d 246 (1981).
10
     Sun Valley, 460 Mich at 236.
11
     See, generally, MCL 691.1401 et seq.; Rowland, 477 Mich at 202-203.
12
   See Moulter v Grand Rapids, 155 Mich 165, 168-169; 118 NW 919 (1908) (“It being
optional with the legislature whether it would confer upon persons injured a right of
action therefor or leave them remediless, it could attach to the right conferred any
limitations it chose.”); accord Rowland, 477 Mich at 212.



                                                6
       to the attorney general and to each of the departments, commissions,
       boards, institutions, arms or agencies designated.

               (3) In all actions for property damage or personal injuries, claimant
       shall file with the clerk of the court of claims a notice of intention to file a
       claim or the claim itself within 6 months following the happening of the
       event giving rise to the cause of action.


       Thus, MCL 600.6431 sets forth several requirements that must be met in order to

bring suit against a governmental entity in derogation of governmental immunity.

Pursuant to subsection (1), “[n]o claim may be maintained against the state” unless the

claimant files “in the office of the clerk of the court of claims” either a written claim or a

written notice of intent to file a claim within one year. The claim or notice must contain

certain information, including the time and place that the claim arose, the nature of the

claim, and the damages alleged and must be “signed and verified by the claimant before

an officer authorized to administer oaths.” Pursuant to subsection (2), “[s]uch claim or

notice shall designate any . . . agency of the state involved in connection with such

claim . . . .” And “a copy of such claim” shall be provided upon filing for the clerk to

transmit to the Attorney General and the appropriate governmental agency. Finally,

pursuant to subsection (3), if the claim against the state is one for “property damage or

personal injuries,” the claimant must file with “the clerk of the court of claims” a notice

or claim “within 6 months” of the incident—not one year, as is otherwise applicable to

claims pursuant to subsection (1).

       Plaintiff’s appeal before this Court essentially raises two questions. First, what is

the relationship between subsection (3), to which plaintiff’s personal injury claim applies,



                                              7
and subsection (1)? In particular, does the bar-to-claims language of subsection (1)

(“[n]o claim may be maintained against the state unless”) apply to personal injury claims

covered by subsection (3)? Second, what effect must be given to a failure to file either a

claim or notice of intent to file a claim pursuant to subsection (3), particularly when a

state entity otherwise received actual notice of plaintiff’s injury?

       We believe that a contextual understanding of MCL 600.6431 readily resolves the

first question and that this Court’s decision in Rowland has already decided the second.

We hold that subsection (3) must be read in light of subsection (1), including that

provision’s prohibition on maintaining a suit as a consequence of a failure to file

compliant notice within six months. In accordance with Rowland, we reaffirm that when

the Legislature conditions the ability to pursue a claim against the state on a plaintiff’s

having provided specific statutory notice, the courts may not engraft an “actual

prejudice” component onto the statute before enforcing the legislative prohibition.

                     A. MCL 600.6431 AS A CONTEXTUAL WHOLE

       As a threshold matter, plaintiff argues that her claim, being a claim for personal

injury, is not subject to the dictates or bar-to-claims language of MCL 600.6431(1).

Instead, plaintiff argues that only subsection (3) governs her claim and acts as an

independent provision that excludes application of subsection (1). Accordingly, plaintiff

argues that the failure of the Legislature to state that “[n]o claim may be maintained

against the state” in subsection (3) as it has done in subsection (1) indicates that any

failure to meet the notice requirements of subsection (3) does not subject a party to the

prohibition on maintaining a claim against the state contained in subsection (1). As the


                                              8
lower courts did, we reject plaintiff’s argument that subsection (3) must be read in

isolation, segregated from the language, requirements, and context provided in subsection

(1).

         When undertaking statutory interpretation, the provisions of a statute should be

read reasonably and in context.13 Doing so here leads to the conclusion that MCL

600.6431 is a cohesive statutory provision in which all three subsections are connected

and must be read together. Subsection (1) sets forth the general notice required for a

party to bring a lawsuit against the state, while subsection (3) sets forth a special timing

requirement applicable to a particular subset of those cases—those involving property

damage or personal injury. Subsection (3) merely reduces the otherwise applicable one-

year deadline to six months. In this regard, subsection (3) is best understood as a subset

of the general rules articulated in subsection (1), and those general rules and requirements

articulated in subsection (1)—including the bar-to-claims language—continue to apply to

all claims brought against the state unless modified by the later-stated specific rules.

         Our decision in Robinson v City of Lansing14 is instructive in this regard. In

Robinson, we interpreted the so-called “two-inch rule” of the highway exception to

governmental liability, MCL 691.1402a, which sets forth a general rule in subsection (1)

applicable to “county highways,” followed by additional rules and exceptions in further

subsections that speak only generically of “the highway.” The issue before the Court was

13
     See Sun Valley, 460 Mich at 236-237.
14
     Robinson v City of Lansing, 486 Mich 1; 782 NW2d 171 (2010).



                                              9
whether the rules in the additional subsections were limited like subsection (1) to “county

highways” or whether they also applied to “state highways” like the one on which the

plaintiff was injured. We unanimously held that there were sufficient textual indicia to

determine that the references to highways in each of the subsections referred to county

highways, even though subsection (1) was the only subsection explicitly referring to

“county highways.” In support of this conclusion, we held that there were no indications

in the latter subsections that the scope of those subsections was different from subsection

(1).15 Further, we stated that “statutory provisions are not to be read in isolation; rather,

context matters, and thus statutory provisions are to be read as a whole.”16 Thus, the fact

that the Legislature did not expressly use the word “county” in the latter provisions did

not mean that the prior use did not carry through to latter subsections. Finally, we noted

that “the Legislature is not required to be overly repetitive in its choice of language. . . .

Instead, we believe that a reasonable person reading this statute would understand that all

three subsections of this provision apply only to county highways” even though the

Legislature did not “repetitively restate ‘county’ throughout the entire statutory

provision.”17

          Like Robinson, this case requires that we determine the extent to which language

from one subsection of a statute applies to another subsection of the same statute. And as


15
     Id. at 14.
16
     Id. at 15.
17
     Id. at 16.



                                             10
in Robinson, we believe that a reasonable person reading the statute would understand

that subsections (1) and (3) are related and interdependent. Most important, the context

of the entire statutory provision indicates that the six-month filing requirement for

personal injury or property damage cases is a modification of the generally applicable

one-year filing requirement. There is no indication from the language used that the

provisions of subsection (1) do not apply to subsection (3), and the Legislature need not

be overly repetitive in reasserting the requirements for notice in each subsection when the

only substantive change effectuated in subsection (3) is a reduction in the timing

requirement for specifically designated cases.

       Further support for this conclusion is derived from the text of the statute itself.

Subsection (3) begins with the prefatory phrase “[i]n all actions for property damage or

personal injuries.” Yet, the Court of Claims only has jurisdiction over claims brought

against the state.18 Thus, with this language the Legislature was obviously not referring

to “all actions for property damage or personal injuries,” but only to those actions

“against the state,” as limited in subsection (1). If subsection (3) were to be read in

isolation, without reference to what the Legislature had already set forth in subsection

(1), it would be impossible to reasonably interpret subsection (3)’s prefatory clause.

       Moreover, the various subsections of MCL 600.6431 refer to each other. For

example, subsection (3) employs the phrase “notice of intention to file a claim,” which is


18
  See MCL 600.6419 (providing for exclusive original jurisdiction for claims made
against the state).



                                            11
the same phrase that is used and defined in detail in subsection (1). Similarly, subsection

(2) directly refers to subsection (1) by noting that “[s]uch claim or notice” as described in

subsection (1) must designate the responsible governmental agency; this language clearly

indicates that subsection (2) is an elaboration of the requirements stated in subsection (1).

Reading this statute as a whole, it is reasonably clear that these subsections are not

independent entities that happen to be grouped together in the same statutory provision.

Instead, they are related and interdependent, and thus cannot be read in isolation.

       Thus, in accordance with prior interpretations of MCL 600.6431, we conclude that

the statutory provision must be understood as a cohesive whole.19 Subsection (1) sets

forth the general rule, for which subsection (2) sets forth additional requirements and

which subsection (3) modifies for particular classes of cases that would otherwise fall

under the provisions of subsection (1).     Accordingly, subsection (3) incorporates the

consequence for noncompliance with its provisions expressly stated in subsection (1) and

does not otherwise displace the specific requirements of subsection (1) other than the

timing requirement for personal injury or property damage cases. Therefore, the failure

to file a compliant claim or notice of intent to file a claim against the state within the




19
   Notably, plaintiff offers no authority for her interpretation of MCL 600.6431 and, in
fact, every case presented by the parties—including those on which plaintiff relies—has
interpreted subsection (3) to contain a bar to nonconforming claims. See, e.g., May, 140
Mich App at 731-732 (holding that a plaintiff’s claim may be barred by failure to comply
with subsection (3) if the defendant shows prejudice). And the dissent in this case also
rejects plaintiff’s interpretation.



                                             12
relevant time periods designated in either subsection (1) or (3) will trigger the statute’s

prohibition that “[n]o claim may be maintained against the state . . . .”

                            B. APPLICATION OF ROWLAND

         Having concluded that the bar-to-claims language of MCL 600.6431(1) applies to

this case because plaintiff failed to file a claim or notice of intent to file a claim with the

Clerk of the Court of Claims within six months, we must also address whether dismissal

is required. Plaintiff argues that the university was not prejudiced by her failure to file

notice of intent to file her claim in the Court of Claims within six months because she

otherwise timely provided the university’s legal office with notice of the accident,

information sufficient to investigate the accident, and notice of her intent to bring suit if

necessary to resolve her claim. We disagree. The lower courts correctly held that

plaintiff’s failure to file the required notice in the Court of Claims bars her action

regardless of whether the university was otherwise put on notice of plaintiff’s apparent

intent to pursue a claim. The reasoning of Rowland is directly on point and thus controls

this matter.

         In Rowland, we interpreted the highway exception to governmental immunity, and

in particular, its statutory requirement that “[a]s a condition to any recovery for injuries,”

an injured person must provide notice within 120 days from the time the injury

occurred.20 The plaintiff in Rowland served notice on the defendant after 140 days, thus

failing to meet the 120-day deadline. Examining whether this failure precluded the

20
     See MCL 691.1404(1).



                                              13
plaintiff from maintaining her claim, this Court rejected earlier caselaw that had assumed

that notice provisions are constitutional only if they contain a prejudice requirement.21

Instead, Rowland held that when the plain language of a statute requires particular notice

as a condition for recovery, “no ‘saving construction’ [is] necessary or allowed. Thus,

the engrafting of [a] prejudice requirement onto the statute [is] entirely indefensible.”22

         Rowland noted that notice provisions are enacted by the Legislature in order to

provide the state with the opportunity to investigate and evaluate claims, to reduce the

uncertainty of the extent of future demands, or even to force the claimant to an early

choice regarding how to proceed.23 Provisions requiring notice to a particular entity, like

the Court of Claims in this case, further ensure that notice will be provided to the proper

governmental entity, thereby protecting plaintiffs and defendants alike from having the

wrong component of government notified.24


21
  Rowland, 477 Mich at 201. The Court expressly overruled Hobbs v Dep’t of State
Hwys, 398 Mich 90; 247 NW2d 754 (1976), and Brown v Manistee Co Rd Comm, 452
Mich 354; 550 NW2d 215 (1996), and implicitly overruled Carver v McKernan, 390
Mich 96; 211 NW2d 24 (1973), Reich v State Hwy Dep’t, 386 Mich 617; 194 NW2d 700
(1972), and Grubaugh v City of St Johns, 384 Mich 165; 180 NW2d 778 (1970).
22
     Rowland, 477 Mich at 211.
23
     Id. at 210-212.
24
  Notably, the university’s legal office is not a proper party to receive service of process
on behalf of the University of Michigan under MCR 2.105(G)(7), let alone to receive
notice of a claim governed by MCL 600.6431.

       By naming the Clerk of the Court of Claims as the agent for the receipt of verified
notice of potential claims, the Legislature has established a clear procedure that
eliminates any ambiguity about whether an attempted notice is effective. A claimant who
complies with MCL 600.6431 need not worry about whether a notice was properly


                                             14
       As in Rowland, the statutory language at issue here is clear.        MCL 600.6431(1)

details the notice requirements that must be met in order to pursue a claim against the

state, including a general deadline of one year after accrual of the claim.           MCL

600.6431(3) then modifies only the deadline requirement for a specific class of claims—

those involving personal injury or property damage—replacing the one-year deadline

with a six-month deadline. Thus, subsections (1) and (3) together provide that in all

actions for personal injuries, “[n]o claim may be maintained against the state” unless the

claimant files with the Clerk of the Court of Claims the required notice of intent to file a

claim or the claim itself within six months. Indeed, this notice provision is substantively

identical to the provision in Rowland.25 Because plaintiff here failed to file any notice of

an intent to pursue a claim against the university with the Court of Claims within six

months, plaintiff’s claim is barred by the plain language of the statute.

       There has been some dispute in the Court of Appeals as to whether the holding of

Rowland is limited to cases involving the highway exception to governmental immunity,




received and processed by the correct governmental entity. By the same token, state
entities can be secure knowing that only timely, verified claims in notices filed with the
Court of Claims can give rise to potential liability, that the proper entity as well as the
Attorney General will be notified, and that only such claims need to be investigated in
anticipation of potential litigation.
25
   See MCL 691.1404(1) (“As a condition to any recovery for injuries sustained by
reason of any defective highway, the injured person, within 120 days from the time the
injury occurred, except as otherwise provided in subsection (3) shall serve a notice on the
governmental agency of the occurrence of the injury and the defect.”).



                                             15
MCL 691.1404(1), which Rowland interpreted.26 This dispute unfortunately might have

been created by concurrences filed in several orders of this Court that called into question

whether Rowland was for some reason limited to the specific statute interpreted in that

case.27

          We can discern no principled reason to limit artificially the principles or logical

import of Rowland to the circumstances of that case. Indeed, such a conclusion would be

peculiar in all of our jurisprudence—a system of jurisprudence premised on the

development of precedents to be followed in similar future cases, thereby ensuring that

like cases are treated alike. There is nothing unique about the notice language of the

highway exception to governmental immunity that would limit the principle stated in

Rowland to the specific facts of that case or the interpretation of that statute. Further,

there can be no dispute that the notice provision interpreted in Rowland and the notice

provision at issue here, both of which contain bar-to-claims language, are similarly

situated. Instead, the principle of Rowland is clear: when the Legislature specifically

qualifies the ability to bring a claim against the state or its subdivisions on a plaintiff’s




26
  In addition to the instant case, see, e.g., Kline v Dep’t of Transp, 291 Mich App 651;
809 NW2d 392 (2011); Prop & Cas Ins Co of the Hartford v Dep’t of Transp,
unpublished opinion per curiam of the Court of Appeals, issued April 22, 2010 (Docket
No. 285749).
27
   See Beasely v Michigan, 483 Mich 1025 (2009) (MARILYN KELLY, C.J., concurring);
Ward v Mich State Univ, 485 Mich 917 (2009) (MARILYN KELLY, C.J., concurring); see
also Chambers v Wayne Co Airport Auth, 482 Mich 1136 (2008) (CAVANAGH, J.,
dissenting).



                                              16
meeting certain requirements that the plaintiff fails to meet, no saving construction—such

as requiring a defendant to prove actual prejudice—is allowed.

       Accordingly, we clarify that Rowland applies to similar statutory notice or filing

provisions, such as the one at issue in this case. To the extent that caselaw from the

Court of Appeals or statements by individual members of this Court imply or provide

otherwise, we disavow them as inconsistent with both the statutes that they sought to

interpret and the controlling law of this state as articulated in Rowland.28 Courts may not

engraft an actual prejudice requirement or otherwise reduce the obligation to comply

fully with statutory notice requirements. Filing notice outside the statutorily required

notice period does not constitute compliance with the statute.

                     IV. A BRIEF RESPONSE TO THE DISSENT

       Contrary to the impression a reader might be left with upon reading the dissent,

this case is not a basis to relitigate Rowland. The opinion in Rowland—thorough in its

analysis and sound in its logic—speaks for itself, and we need not provide a point-by-


28
   We specifically note May, 140 Mich App 730, upon which the Court of Appeals
dissent and plaintiff primarily rely. May, 140 Mich App at 731-732, grounded its holding
that MCL 600.6431 was only constitutional if the governmental agency involved was
required to show actual prejudice in large part on Carver, 390 Mich 96, and a Court of
Appeals decision that also relied on Carver, Hanger v State Hwy Dep’t, 64 Mich App
572; 236 NW2d 148 (1975). As noted earlier, Rowland implicitly overruled Carver, as
well as expressly overruled the progeny of Carver, including Hobbs and Brown, all of
which formed the basis for the pre-Rowland prejudice rule.

      Given that this Court has overruled the decisions on which May was based, it
should be reasonably clear that May, too, no longer remains good law for those
propositions that have been overruled in the cases on which May relied.



                                            17
point rebuttal to the dissent here where Rowland provided a detailed rebuttal to the same

dissenting justice who raised the same unpersuasive arguments there. Although the

dissent is entitled to disagree with a precedent of this Court, Rowland is the binding and

applicable law, and we faithfully apply it today.

       Accordingly, the dissent’s conclusion that plaintiff “sufficiently” complied with

the notice requirement of MCL 600.6431 is simply incorrect.29            And the dissent’s

reasoning that dismissal is not warranted in this case because, in the dissent’s view,

defendant suffered no prejudice is legally irrelevant because the Legislature has not

included a prejudice component in this statute.

       Also noteworthy here is that which the dissent does not dispute. First, the dissent

agrees with our reasoning that MCL 600.6431 must be read as a contiguous whole, as

well as the resultant conclusion that subsection (3) includes the bar-to-claims language of


29
  The dissent itself concedes that plaintiff failed to provide the required statutory notice.
However, the dissent has simply decided against applying the Legislature’s designated
consequence for such a failure.

        Curiously, the dissent characterizes this opinion as requiring that “MCL 600.6431
must be strictly enforced” and thus plaintiff’s failure to provide notice to defendant “that
complied in every detail with the statute requires that her entire claim be dismissed.”
Post at 1-2. We are at a loss why such a charge makes sense when we are merely giving
the plain meaning to the words used by the Legislature. What we do here is not “strict
enforcement” of the notice provision, but what any Court must do: give a reasonable
interpretation to the language that the Legislature has passed and the Governor has
signed into law. We find nothing “strict,” as opposed to being merely reasonable, in
concluding that “six months” means “six months,” “files in the office of the clerk” means
“files in the office of the clerk,” and “in detail” means “in detail.” Our view is that the
rule of law requires that courts of this state must respect the legislative policy choices as
expressed in the language of the statutes that come before them.



                                             18
subsection (1). Indeed, only disagreeing with our ultimate conclusion, the dissent leaves

untouched the entirety of this opinion’s textual analysis.30 Second, other than its personal

disagreement with the decision of Rowland itself, the dissent does not disagree that

Rowland applies to the interpretation of MCL 600.6431. Further, the dissent proffers no

reason why the principle of Rowland—which is a binding precedent, like any other

decision of this Court—is not entitled to deference and application in similar notice cases

pursuant to stare decisis, and the dissent does not contradict our conclusion that Rowland

is not limited to the statute interpreted in that case. For all these reasons, the dissent is

entirely unresponsive to the arguments raised in this opinion that compel our conclusions.

       A final note on an argument raised by the dissent. The dissent once again relies on

the “highly disfavored” theory of legislative acquiescence in support of its conclusion

that the Legislature “approved” of the pre-Rowland line of cases instituting a judicially

created prejudice requirement. First and foremost, legislative acquiescence has been

repeatedly repudiated by this Court because it is as an exceptionally poor indicator of

legislative intent.31 When used in a case like this, the theory requires a court to intuit



30
   Strangely enough, even though this case is one of statutory construction, the dissent
undertakes no effort whatsoever to interpret the actual words of the statute that we are
charged with interpreting, instead relying on a nonexistent prejudice requirement in
support of its conclusion. The dissent’s argument that this conclusion satisfies the intent
of the Legislature is, of course, belied by the actual words chosen by the Legislature.
31
  See, e.g., Rowland, 477 Mich at 209 n 8; Donajkowski v Alpena Power Co, 460 Mich
243, 258-261; 596 NW2d 574 (1999), quoting Rogers v Detroit, 457 Mich 125, 163-166;
579 NW2d 840 (1998) (TAYLOR, J., dissenting); Autio v Proksch Constr Co, 377 Mich
517, 527-539; 141 NW2d 81 (1966); Van Dorpel v Haven-Busch Co, 350 Mich 135, 145-


                                             19
legislative intent not by anything that the Legislature actually enacts, but by the absence

of action.32 Yet “a legislature legislates by legislating, not by doing nothing, not by

keeping silent.”33 Thus, the doctrine of legislative acquiescence “is a highly disfavored

doctrine of statutory construction; sound principles of statutory construction require that

Michigan courts determine the Legislature’s intent from its words, not from its silence.”34


149; 85 NW2d 97 (1957), quoting in part Sheppard v Mich Nat’l Bank, 348 Mich 577,
599; 83 NW2d 614 (1957) (SMITH, J., concurring).
32
   The dissent’s own language demonstrates how amorphous and unprincipled the theory
of legislative acquiescence is. The dissent reasons that “‘[t]here was the possibility of
change. Because it did not occur, it is reasonable to deduce that the Legislature’s
inaction has been intentional.’” Post at 6, quoting Rowland, 477 Mich at 263 (MARILYN
KELLY, J., concurring in part and dissenting in part). We find nothing whatsoever
reasonable about this “deduction” that the failure to act on a mere “possibility” of change
necessarily equates to affirmative approval. See Donajkowski, 460 Mich at 259-260
(setting forth more than a dozen reasons why a legislature may fail to correct an
erroneous judicial decision).
33
     Wycko v Gnodtke, 361 Mich 331, 338; 105 NW2d 118 (1960).
34
     Donajkowski, 460 Mich at 261.

        Notably, the dissent ascribes no significance to the fact that Rowland has been the
law of this state for approximately five years, and in that time the Legislature has not
acted to add prejudice requirements to various statutory notice provisions. Apparently
for the dissent, the Legislature’s alleged acquiescence in the decisions overruled by
Rowland is deserving of greater deference here than any current “acquiescence” in the
governing construction. Compare also People v Lown, 488 Mich 242; 794 NW2d 9
(2011) (MARILYN KELLY, J., dissenting), in which the dissenting justice argued that the
Court should overrule a 1959 decision of this Court interpreting MCL 780.131 and MCL
780.133 without any mention or apparent regard of more than 50 years of legislative
“acquiescence” in that decision. We are unclear what principle demarcates when the
theory should be selectively employed as dispositive of legislative intent in one case but
not another, and the dissent does not take this opportunity to elucidate. Cf. Paige v
Sterling Hts, 476 Mich 495, 516-518; 720 NW2d 219 (2006) (criticizing the dissent’s
“undeniably inconsistent” use of legislative acquiescence); Autio, 377 Mich at 527-539
(criticizing the “selective invocation” of legislative acquiescence). Indeed, the theory


                                            20
         Notwithstanding these inherent problems with the theory of legislative

acquiescence, its use in this case is particularly unavailing. As we explained in Rowland,

“[i]n reading an ‘actual prejudice’ requirement into the statute, this Court not only

usurped the Legislature’s power but simultaneously made legislative amendment to make

what the Legislature wanted—a notice provision with no prejudice requirement—

impossible.”35 This reasoning applies with equal force here. As noted earlier, the pre-

Rowland cases instituted prejudice requirements for statutory notice provisions on the

mistaken belief that those requirements were necessary as a matter of constitutional law.

As the dissent is well aware, “[c]onstruction of the Constitution is the province of the

courts and this Court’s construction of a State constitutional provision is binding on all

departments of government, including the legislature.”36 As a result, one can hardly

equate the Legislature’s inaction with legislative approval of the pre-Rowland judicial

prejudice requirement given that this Court’s pre-Rowland decisions mandated the

prejudice requirements for notice provisions lest they be struck down as

unconstitutional.37    Thus, the dissent relies on a Catch-22: that the Legislature


appears to be employed in certain quarters primarily as “another way of sustaining
forever any precedent, no matter how wrongly decided,” Robertson v DaimlerChrysler
Corp, 465 Mich 732, 760 n 15; 641 NW2d 567 (2002), and in this regard it is truly “a
pernicious evil designed to relieve a court of its duty of self-correction,” Autio, 377 Mich
at 527.
35
     Rowland, 477 Mich at 213 (emphasis added).
36
     Richardson v Secretary of State, 381 Mich 304, 309; 160 NW2d 883 (1968).
37
  The dissent nevertheless persists in this argument, curiously asserting that “the
Legislature could have amended notice requirements in conformity with Hobbs and


                                            21
“acquiesced” in constructions of statutes that this Court deprived it of the power to

amend.38 The striking illogic of this argument demands that it once again be repudiated,

as it was in Rowland.

                                   V. CONCLUSION

      Plaintiff’s accident occurred on December 12, 2007. Because her action is for

personal injuries, MCL 600.6431(3) required that she file her claim or a notice of intent

to file her claim “with the clerk of the court of claims” within six months, or by June 12,

2008. She did not file notice with the clerk until October 31, 2008. Because plaintiff did




Brown and chose not to do so.” Post at 11. Yet it would be more than passing strange
for the Legislature to amend notice statutes “in conformity with Hobbs and Brown” if the
amendments that the Legislature wanted were the opposite of what would have been
constitutionally permitted by those cases.
38
   The dissent bemoans the fact that we criticize its use of legislative acquiescence,
asserting that “[j]udges are free to pick and choose the interpretive tools with which they
engage in statutory interpretation.” Post at 7 n 22. Whatever the merits of this argument,
where our dissenting colleague can provide no generalized theory that allows one to
predict when she will or will not invoke legislative acquiescence, it is perfectly
appropriate to highlight the problems with the dissenting justice’s methodology of
deciding cases. Not all methods of interpretation are of equal value, and highlighting the
problems seems particularly appropriate when the method employed results in a
construction that is contrary to clear statutory language, as is the case here.



                                            22
not comply with the plain language of the notice filing requirement provided in MCL

600.6431, that statute precludes her from maintaining her claim against the university.

      The decision of the Court of Appeals is affirmed.



                                                       Robert P. Young, Jr.
                                                       Stephen J. Markman
                                                       Mary Beth Kelly
                                                       Brian K. Zahra




                                            23
                              STATE OF MICHIGAN

                                       SUPREME COURT


CHRISTINA McCAHAN,

                Plaintiff-Appellant,

v                                                             No. 142765

SAMUEL KELLY BRENNAN,

                Defendant,

and

UNIVERSITY OF MICHIGAN REGENTS,

                Defendant-Appellee.



MARILYN KELLY, J. (dissenting).
         The question presented in this case is similar to that in Atkins v Suburban Mobility

Authority for Regional Transportation 1 and is hardly novel.           At issue is whether

plaintiff’s failure to comply with a statutory notice requirement mandates entry of

summary disposition in favor of defendant University of Michigan Regents.                The

majority concludes that, consistently with Rowland v Washtenaw County Road

Commission, 2 MCL 600.6431 must be strictly enforced. Hence, the fact that plaintiff

provided actual notice to defendant rather than notice that complied in every detail with

1
 Atkins v Suburban Mobility Auth for Regional Transp, ___ Mich ___; ___ NW2d ___
(Docket No. 140401, issued August 20, 2012).
2
    Rowland v Washtenaw Co Rd Comm, 477 Mich 197; 731 NW2d 41 (2007).
the statute requires that her entire claim be dismissed. The majority further declares that

Rowland’s reasoning applies to all statutory notice or filing provisions, not just those in

MCL 600.6431.         Because I disagree both with the majority’s application of MCL

600.6431 and its unrestrained extension of Rowland to statutes not before the Court, I

respectfully dissent.

                                          ANALYSIS

         The proper interpretation and application of statutory notice provisions like MCL

600.6341 3 have long occupied our courts. While early decisions of our Court strictly

construed notice provisions and allowed dismissal for failure to comply, 4 the Court

3
    MCL 600.6431 provides:

                (1) No claim may be maintained against the state unless the
         claimant, within 1 year after such claim has accrued, files in the office of
         the clerk of the court of claims either a written claim or a written notice of
         intention to file a claim against the state or any of its departments,
         commissions, boards, institutions, arms or agencies, stating the time when
         and the place where such claim arose and in detail the nature of the same
         and of the items of damage alleged or claimed to have been sustained,
         which claim or notice shall be signed and verified by the claimant before an
         officer authorized to administer oaths.

                                             * * *

                 (3) In all actions for property damage or personal injuries, claimant
         shall file with the clerk of the court of claims a notice of intention to file a
         claim or the claim itself within 6 months following the happening of the
         event giving rise to the cause of action.

I agree with the majority’s underlying conclusion that a reasonable person reading the
statute would understand that subsections (1) and (3) are related and interdependent.
Accordingly, the statute provides a six-month period for a plaintiff to file notice of an
impending claim in the Court of Claims.
4
    See, e.g., Davidson v City of Muskegon, 111 Mich 454; 69 NW 670 (1897).



                                                2
changed course in 1970 in Grubaugh v City of St Johns. 5 In Grubaugh, the Court dealt

with a statutory provision that required a plaintiff to give a governmental defendant

notice of a claim within 60 days of the incident underlying the lawsuit. The Court

determined that the provision violated the Due Process Clause of the state constitution. 6

          Two years later, in Reich v State Highway Department, the Court extended

Grubaugh and held that a statute that included a 60-day notice provision was

unconstitutional on equal protection grounds. 7 We reasoned that the state and federal

constitutions forbid treating those injured by governmental negligence differently from

those injured by a private party’s negligence. 8

          The next year, in Carver v McKernan, 9 the Court considered the application of a

six-month notice provision in the Motor Vehicle Accident Claims Act. 10 The Court

retreated somewhat from Grubaugh’s and Reich’s holdings that statutory notice

provisions are per se unconstitutional. Carver held that the notice provision at issue in

that case was constitutional, and thus enforceable, but only if the plaintiff’s failure to give

notice prejudiced the party receiving the notice. 11 The Court opined that while some

5
    Grubaugh v City of St Johns, 384 Mich 165; 180 NW2d 778 (1970).
6
    Id. at 176.
7
    Reich v State Hwy Dep’t, 386 Mich 617, 623-624; 194 NW2d 700 (1972).
8
    Id.
9
    Carver v McKernan, 390 Mich 96; 211 NW2d 24 (1973).
10
     MCL 257.1118.
11
     Carver, 390 Mich at 100.



                                              3
notice provisions may be constitutionally permitted, others may not be, depending on the

purpose served by the notice requirement. 12 The Court explained that if the notice

provision served some purpose other than to prevent prejudice, it could be considered an

unconstitutional legislative requirement. 13

           Three years later, in Hobbs v Department of State Highways, 14 the Court

reaffirmed the reasoning of Carver. Considering a 120-day notice requirement in the

governmental tort liability act, 15 the Court held:

                  The rationale of Carver is equally applicable to cases brought under
           the governmental liability act. Because actual prejudice to the state due to
           lack of notice within 120 days is the only legitimate purpose we can posit
           for this notice provision, absent a showing of such prejudice the notice
           provision contained in [MCL 691.1404] is not a bar to claims filed [under
           the act].[16]

Thus, Hobbs continued to employ a prejudice standard when construing statutory notice

provisions.

           Twenty years later, in Brown v Manistee County Road Commission, 17 the Court

reconsidered the propriety of Hobbs. We concluded that the statute at issue in that case

was unconstitutional, reasoning that we were “unable to perceive a rational basis for the


12
     Id.
13
     Id.
14
     Hobbs v Dep’t of State Hwys, 398 Mich 90; 247 NW2d 754 (1976).
15
     MCL 691.1404.
16
     Hobbs, 398 Mich at 96.
17
     Brown v Manistee Co Rd Comm, 452 Mich 354; 550 NW2d 215 (1996).



                                                4
county road commission statute to mandate notice of a claim within sixty days.” 18 We

further reasoned that there was no legitimate reason to subject some claimants to a 60-day

notice period and others to a 120-day notice period.

          Nonetheless, in 2007, four justices of the Court issued Rowland and upended

Hobbs, Brown, and their progeny as wrongly decided. 19 Those justices concluded that

Hobbs and Brown erroneously read actual prejudice requirements into statutory notice

provisions and, in doing so, usurped the Legislature’s power to mandate timely notice to

defendants. I dissented with respect to the Court’s decision to overrule Hobbs and

Brown. I opined that the Court did not need to reach the validity of those cases in

deciding Rowland but, in any event, that they had been properly decided. I stated:

                 Even if it were proper to reach the 120-day notice requirement in
          this case, it would not be appropriate to overturn Hobbs and Brown.
          Together, these cases represent 30 years of precedent on the proper
          meaning and application of MCL 691.1404. Such a considerable history
          cannot be lightly ignored. And the Legislature’s failure to amend the
          statute during this time strongly indicates that Hobbs and Brown properly
          effectuated its intent when enacting MCL 691.1404(1).

                  The primary goal of statutory interpretation is to give effect to
          legislative intent. In both Hobbs and Brown, the Court identified the intent
          behind the notice provision as being to prevent prejudice to a governmental
          agency. [In Brown, the Court held that] [a]ctual prejudice to the state due
          to lack of notice within 120 days is the only legitimate purpose we can posit
          for this notice provision . . . . For 20 years, the Legislature knew of this
          interpretation but took no action to amend the statute or to state some other
          purpose behind MCL 691.1404(1). The Court then readdressed the statute
          in Brown and came to the same conclusion regarding the purpose behind
          MCL 691.1404(1).

18
     Id. at 363.
19
     Rowland, 477 Mich at 210-213.



                                               5
              Another ten years have passed, but still the Legislature has taken no
       action to alter the Court’s interpretation of the intent behind the statute.
       This lack of legislative correction points tellingly to the conclusion that this
       Court properly determined and effectuated the intent behind MCL
       691.1404(1). If the proper intent is effectuated, the primary goal of
       statutory interpretation is achieved.

                                           * * *

               Moreover, if the Legislature truly desired a hard and fast 120-day
       limit, it could have rewritten the statute to contain a presumption of
       prejudice. Alternatively, it could have defined actual prejudice in the
       statute to be more restrictive than Hobbs found it to be. There was the
       possibility of change. Because it did not occur, it is reasonable to deduce
       that the Legislature’s inaction has been intentional.[20]

       I continue to stand by my partial dissent in Rowland and believe that, in toppling

decades of settled caselaw, the Court acted improperly. 21 I would hold, consistently with

Hobbs and Brown, that preventing actual prejudice to a defendant due to lack of notice is




20
  Id. at 258-259, 263 (MARILYN KELLY, J., concurring in part and dissenting in part)
(quotation marks and citations omitted).
21
   I am cognizant that Rowland garnered a bare majority of the Court when decided in
2007. But I did not sign that opinion. By standing by my opinion concurring in part and
dissenting in part in Rowland, I am not ignoring precedent. Rather, I am consistently
recommending the application of the proper interpretation and application of statutory
notice provisions. This is not an avant-garde concept. See, e.g., People v Pearson, 490
Mich 984 (2012) (YOUNG, C.J., dissenting), in which Chief Justice YOUNG stood by his
partial dissent in People v Bonilla-Machado, 489 Mich 412; 803 NW2d 217 (2011), and
recommended against applying Bonilla-Machado despite its controlling effect.

       The majority claims that “this case is not a basis to relitigate Rowland.” Ante at
17. I find this statement difficult to fathom considering that the majority relies entirely
on an extension of the principles espoused in Rowland and “take[s] this opportunity to
reaffirm [it].” Ante at 2. The majority’s claim in this regard is also belied by its explicit
reliance on the arguments made by the Rowland majority in part III of its opinion.



                                              6
the primary legitimate purpose of statutory notice provisions. 22 Consequently, a suit may

be dismissed for lack of notice only when a defendant has been prejudiced by a plaintiff’s

noncompliance.

       In this case, plaintiff provided actual notice to defendant; she failed to provide the

notice of intent to bring suit within the six-month period required by MCL 600.6431(3).

Applying to it the reasoning of Hobbs, Brown, and my partial dissent in Rowland, I

would hold that defendant was not prejudiced by this failure. This is apparent for several

reasons.

       First, less than five months after the underlying accident, on May 7, 2008,

plaintiff’s counsel sent a letter to the University of Michigan’s legal office. That letter

indicated counsel’s intent to represent plaintiff in a lawsuit against defendant.

       Second, three weeks later, on May 28, 2008, the university’s senior claims

representative from the Office of Risk Management Services replied to counsel’s letter.

The representative advised plaintiff’s counsel that the university intended to conduct a

full investigation into plaintiff’s accident. Furthermore, the representative requested

22
   The majority is troubled by my reliance on legislative acquiescence as support for my
conclusion that the Legislature approved of the pre-Rowland line of cases. See ante at 19-
20. Judges are free to pick and choose the interpretive tools with which they engage in
statutory interpretation. While four members of this Court may prefer not to consider
legislative acquiescence, the tool has a deep-rooted history in the United States Supreme
Court as well as in this Court. See, e.g., Shepard v United States, 544 US 13, 23; 125 S
Ct 1254; 161 L Ed 2d 205 (2005); Douglass v Pike Co, 101 US (11 Otto) 677, 687; 25 L
Ed 968 (1880); Twork v Munising Paper Co, 275 Mich 174, 178; 266 NW 311 (1936);
see also Rowland, 477 Mich at 260-261 (MARILYN KELLY, J., concurring in part and
dissenting in part). Despite the majority’s recent rejection of the doctrine, see People v
Likine, 492 Mich ___, ___; ___ NW2d ___, slip op at 40 n 96 (Docket Nos. 141154,
141181, and 141513, issued July 31, 2012), it remains a valid interpretive aid.



                                              7
additional information, including a statement by plaintiff, medical records, medical bills,

and other details pertaining to the accident. The representative’s letter stated that once a

full investigation was complete, the university would discuss resolution of plaintiff’s

claim. The representative also sent the letter to the university’s assistant general counsel.

       Third, on June 9, 2008, plaintiff agreed to meet with the representative to provide

a statement describing her accident. She did so and left a copy of all documentary

materials available at that time, including the police report and medical records. In

September and October 2008, plaintiff provided new documentation of her injuries and

treatment to the representative.

       The information plaintiff provided put defendant on notice of plaintiff’s claim

against it.   This is not a case of a failure to substantially comply with a notice

requirement. Plaintiff substantially complied with MCL 600.6431(3) and, as the record

indicates, defendant was actually aware that plaintiff had retained counsel to pursue a

lawsuit against it. Defendant was also fully apprised of all details relevant to plaintiff’s

suit within the six-month period following her accident.               Indeed, through its

representative, defendant actively communicated with plaintiff and her counsel within the

six-month-notice period.      Accordingly, defendant had actual notice of her claim.

Moreover, it suffered no prejudice when plaintiff filed notice of its lawsuit in the Court of

Claims several months after expiration of the six-month-notice period. I reject the notion

that slavish adherence to form must be shown in this case when the legislative purpose of

the notice requirement was so clearly fulfilled.




                                              8
          The majority also applies Rowland’s reasoning to all similar statutory notice

provisions, even those not presently before the Court. 23 I disagree. Our Court resolves

disputes on a case-by-case basis and does not issue rulings regarding statutes or issues not

before it. To the extent that the Court attempts to construe statutes that are not at issue in

this case by extending Rowland’s reasoning, its attempt amounts to nothing more than

dicta.

                              RESPONSE TO THE MAJORITY

          The majority notes that the Legislature has not amended various statutory notice

provisions during the five years since Rowland was decided. It concludes that my dissent

should acknowledge that the Legislature has thereby acquiesced in no prejudice

requirement being attached to these provisions.

          But the majority ignores an important fact: Rowland applied to the notice

provision in the highway exception to governmental immunity. 24             No other notice

provision. In fact, the majority admits that, at best, any broader application has been

unclear during these past five years. 25 If the Legislature did not know that Rowland

applied to the notice provisions of the Court of Claims Act, it can hardly be said to have

acquiesced in the Court’s having removed a prejudice component from those provisions.

          The majority criticizes me for refusing to disregard the obvious fact that defendant

here had actual and timely notice that fulfilled the intent of MCL 600.6431. Moreover, it

23
     See ante at 17.
24
     See MCL 691.1404(1).
25
     See ante at 15-16.



                                               9
is unconcerned that defendant can show no prejudice whatsoever in not receiving

additional notice that conformed to the letter of the provision.

          The majority also accuses me of selectively applying the doctrine of legislative

acquiescence to suit an intended result. 26 In so doing, the majority invests my dissent

with a position it has never taken and then belittles the dissent for having taken it. I have

never taken the position that, if the Legislature does not amend a statute after the Court

interprets it, the Legislature must be held to have acquiesced in the Court’s interpretation.

Rather, my position is that the Legislature’s failure to amend is evidence of acquiescence;

it is not conclusive proof.

          Legislative acquiescence is a tool, a factor to be weighed in the balance when the

Court interprets a statute. When the Court’s interpretation is longstanding, clear, and

well understood, as in the case of Hobbs and Brown, which Rowland overturned, the

doctrine of legislative acquiescence should weigh more heavily. Contrast that with cases

in which the Court’s interpretation is longstanding but has been heavily eroded by

subsequent rulings. That was the condition of People v Hendershot, 27 which I would

have overruled in People v Lown. 28 The doctrine of legislative acquiescence weighed

less heavily on the scales in Lown.




26
     Ante at 22 n 38.
27
     People v Hendershot, 357 Mich 300; 98 NW2d 568 (1959).
28
  People v Lown, 488 Mich 242, 282-287; 794 NW2d 9 (2011) (MARILYN KELLY, J.,
dissenting).



                                              10
          The majority further asserts that this Court’s pre-Rowland decisions mandated a

prejudice component in notice requirements lest they be struck down as unconstitutional.

Hence, it reasons, the Legislature could not have amended notice provisions to eliminate

a prejudice component. But the majority fails to realize that the Legislature could have

amended notice requirements in conformity with Hobbs and Brown and chose not to do

so. The majority’s argument here was also made in criticism of my dissent in Rowland. 29

My response is the same now as it was then.

          The majority also criticizes me for failing to provide a “generalized theory that

allows one to predict when [I] will . . . invoke legislative acquiescence . . . .” 30 I find that

its preference for a generalized theory to predict when I will invoke legislative

acquiescence is an invitation to a field trip. Accepting it would only draw me away from

the pertinent question: did the notice plaintiff gave defendant in this case satisfy the

Legislature’s intent in enacting MCL 600.6431? I have shown that it did.

                                       CONCLUSION

          I would reverse the judgment of the Court of Appeals. I would hold that plaintiff’s

failure to file notice of her suit in the Court of Claims within six months of the incident

giving rise to her suit does not mandate summary disposition in favor of defendant.

Defendant had actual timely notice and was not prejudiced by plaintiff’s failure to file the




29
     See Rowland, 477 Mich at 209 n 8.
30
     Ante at 22 n 38.



                                               11
notice described in MCL 600.6431. The intent of the Legislature was satisfied. For these

reasons, the Court should set aside the grant of summary disposition and remand

plaintiff’s case to the trial court for further proceedings. Accordingly, I respectfully

dissent.


                                                      Marilyn Kelly
                                                      Michael F. Cavanagh
                                                      Diane M. Hathaway (except for
                                                         the part entitled “Response to
                                                         the Majority”)




                                          12